



THIRD AMENDMENT TO CREDIT AGREEMENT
THIS THIRD AMENDMENT TO CREDIT AGREEMENT, dated as of May 31, 2018 (this
“Amendment”), is entered into among FTD COMPANIES, INC., a Delaware corporation
(the “Company”), INTERFLORA BRITISH UNIT, a company incorporated under the Laws
of England & Wales (the “UK Borrower”, and together with the Company, the
“Borrowers”), the Guarantors party hereto, the Lenders party hereto, and BANK OF
AMERICA, N.A., as Administrative Agent for the Lenders (in such capacity, the
“Administrative Agent”). Capitalized terms used herein and not otherwise defined
shall have the meanings ascribed thereto in the Credit Agreement (as defined
below).
RECITALS
WHEREAS, the Borrowers, the Guarantors, the Lenders and Bank of America, N.A.,
in its capacity as the Administrative Agent, Swing Line Lender and L/C Issuer,
are parties to that certain Credit Agreement, dated as of July 17, 2013 (as
amended or modified prior to the date hereof, the “Existing Credit Agreement”);
WHEREAS, the Company has informed the Administrative Agent that: (i) the audited
financial statements for the Fiscal Year ending December 31, 2017 contained a
“going concern” explanatory paragraph, and therefor did not comply with the
requirements of Section 7.01(c) of the Existing Credit Agreement and (ii) the
Consolidated Net Leverage Ratio for the Fiscal Quarter ending March 31, 2018
exceeded the maximum permitted by Section 8.06(a) of the Existing Credit
Agreement (collectively, the Events of Defaults described in the foregoing
clauses (i) and (ii), the “Acknowledged Events of Default”);
WHEREAS, the Required Lenders have agreed to waive the Acknowledged Events of
Default and the parties hereto have agreed to amend the Existing Credit
Agreement as provided herein (the Existing Credit Agreement, as amended hereby,
the “Credit Agreement”).
NOW, THEREFORE, in consideration of the agreements contained herein, and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Waiver. Subject to the terms and conditions set forth herein, the Lenders
hereby waive the Acknowledged Events of Default. This is a one-time waiver and
is expressly limited to the purposes and matters set forth herein. Except as
expressly set forth herein, nothing contained herein shall constitute a waiver
or modification of any other rights or remedies the Administrative Agent or any
Lender may have under any Loan Document or applicable Law.
2.    Consent, Acknowledgement and Reaffirmation. By such Person’s signature
below, each of the Loan Parties hereby: (a) acknowledges and consents to this
Amendment and the terms and provisions hereof; (b) reaffirms the covenants and
agreements contained in each Loan Document to which such Person is party,
including, in each case, as such covenants and agreements may be modified by
this Amendment and the transactions contemplated hereby; (c) reaffirms that each
of the Liens created and granted in or pursuant to the Loan Documents in favor
of the Administrative Agent for the benefit of the holders of the Obligations is
valid and subsisting, and acknowledges and agrees that this Amendment shall in
no manner impair or otherwise adversely affect such Liens, except as explicitly
set forth herein; (d) acknowledges that this Amendment and the waiver set forth
in Section 1 above are limited to the extent specifically set forth herein and
shall not be deemed a waiver of, or a consent to a departure from, any other
term, covenant, provision or condition set forth in the Credit Agreement and (e)
confirms that


1

--------------------------------------------------------------------------------





each Loan Document to which such Person is a party is and shall continue to be
in full force and effect and the same are hereby ratified and confirmed in all
respects, except that upon the effectiveness of this Amendment, all references
in such Loan Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import shall mean the Credit Agreement and the other Loan
Documents, as the case may be, as in effect and as modified by this Amendment.
3.    Amendments.
(a)The following definitions appearing in Section 1.01 of the Existing Credit
Agreement are hereby amended to read as follows:


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Net Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(d):
Pricing Tier
Consolidated
 Net Leverage Ratio
Commitment Fee
Letters of Credit Fee
Eurocurrency Rate Loans
Base Rate Loans
6
> 7.00 to 1.0
0.50%
7.50%
7.50%
6.50%
5
< 7.00 to 1.0 but > 6.00 to 1.0
0.50%
6.50%
6.50%
5.50%
4
< 6.00 to 1.0 but > 5.00 to 1.0
0.50%
5.50%
5.50%
4.50%
3
< 5.00 to 1.0 but
> 4.00 to 1.0
0.50%
4.50%
4.50%
3.50%
2
< 4.00 to 1.0 but
> 2.75 to 1.0
0.50%
3.50%
3.50%
2.50%
1
< 2.75 to 1.0
0.50%
2.50%
2.50%
1.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Net Leverage Ratio shall become effective as of the first Business
Day immediately following the date a Compliance Certificate is delivered
pursuant to Section 7.01(d); provided, however, that if a Compliance Certificate
is not delivered when due in accordance with such Section, then, upon the
request of the Required Lenders, Pricing Tier 6 shall apply as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and shall remain in effect until the date on which such
Compliance Certificate is delivered in accordance with Section 7.01(d),
whereupon the Applicable Rate shall be adjusted based upon the calculation of
the Consolidated Net Leverage Ratio contained in such Compliance Certificate.
The Applicable Rate in effect from the Third Amendment Effective Date through
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 7.01(d) for the Fiscal Quarter ending June 30,
2018 shall be determined based upon Pricing Tier 4.
“Consolidated Adjusted EBITDA” means, for any period, the sum, without
duplication, of the amounts for such period of: (a) Consolidated Net Income,
plus (b) to the extent included in calculating such Consolidated Net Income: (i)
Consolidated Interest Expense and any amounts paid in respect of or pursuant to
Hedge Agreements


2

--------------------------------------------------------------------------------





entered into in connection with Indebtedness of the Company and its Restricted
Subsidiaries for protection against fluctuations in interest rates, whether
consisting of periodic payments, upfront payments, termination payments or
otherwise (other than amounts paid as a result of a breach or default under a
Hedge Agreement), (ii) provisions for Taxes based on income, (iii) total
depreciation expense, (iv) total amortization expense, (v) any foreign currency
translation or transaction losses (including losses related to currency
remeasurements of indebtedness), (vi) extraordinary, unusual or non-recurring
cash losses, charges or expenses (including, without limitation, expenses
resulting from actual or potential transactions such as business combinations,
mergers, acquisitions, and financing transactions (including compensation
expense and expense for advisors and representatives such as investment bankers,
consultants, attorneys and accounting firms), severance expenses, facility
closure expenses, relocation costs and other restructuring charges (but
excluding any of the foregoing incurred in connection with the Bloom
Acquisition), and charges (including fees, expenses, damages and settlement
costs) related to litigation, arbitration, investigations, disputes or similar
matters) (it being understood and agreed that Item 10(e) of Regulation S‑K under
the Securities Act of 1933 shall not constitute a limitation on any such
determination and unusual or non‑recurring losses, charges, expenses or gains
shall be determined by Company in good faith)) in an amount not to exceed 10% of
Consolidated Adjusted EBITDA in any consecutive four Fiscal Quarter period
(determined after giving effect to this clause (vi)), (vii) losses, charges or
expenses with respect to litigation, investigations and other legal matters
disclosed under the section “Business - Legal Proceedings” in the Registration
Statement (or legal matters arising out of the same or similar facts,
circumstances or allegations that such litigation, investigations, and other
legal matters relate to), not to exceed $10,000,000 in aggregate over the term
of this Agreement), (viii) [reserved], (ix) all other non-Cash expenses or
losses including, without limitation, non-Cash stock compensation expenses for
officers, directors, employees and consultants (other than (A) any such non-Cash
expense or charge to the extent it represents an accrual of or reserve for Cash
expenditures or charge in any future period and (B) write-downs or reserves of
account receivables or inventory), (x) all Equity Related Compensation Payments,
(xi) [reserved], (xii) (A) any impairment charge or asset write‑off or
write‑down, in each case relating to an intangible asset, pursuant to FASB ASC
360-10-20 and FASB ASC 350 or successor or related provision, (B) the
amortization of intangible assets arising pursuant to FASB ASC 805 or successor
or related provision, (C) the amortization or write‑off deferred financing fees
and (D) the amortization of other intangible assets, (xiii) all expenses
incurred in connection with the Second Amendment and the Third Amendment, in an
aggregate amount not to exceed $6,000,000 in the aggregate, and (xiv)
transaction, integration and restructuring fees and expenses incurred in
connection with the Bloom Acquisition incurred prior to December 31, 2017 and
not exceeding $33,000,000 in the aggregate during the term of this Agreement,
minus (c) the following to the extent included in Consolidated Net Income: (i)
extraordinary, unusual or nonrecurring cash gains or income for such period
(excluding any proceeds of business interruption insurance), (ii) non-cash gains
and income for such period (other than (A) any such gain or income representing
a reversal of an accrual or a reserve for any cash charge in any future period
to the extent a corresponding cash payment was not made and (B) accruals or
other items expected to result in a cash payment in a future period) and (C) any
foreign currency translation or transaction gains (including gains related to
currency remeasurements of indebtedness). Consolidated Adjusted EBITDA shall be
calculated on a Pro Forma Basis.


3

--------------------------------------------------------------------------------





“Consolidated Capital Expenditures” means, for any period, the sum of the
aggregate of all expenditures (whether paid in Cash or other consideration or
accrued as a liability and including that portion of Capital Leases which is
capitalized on the consolidated balance sheet of Company and its Restricted
Subsidiaries) by Company and its Restricted Subsidiaries during that period
that, in conformity with GAAP, are included in “additions to property, plant or
equipment” or comparable items reflected in the consolidated statement of cash
flows of Company and its Restricted Subsidiaries minus the sum of the following
to the extent included in calculating Consolidated Capital Expenditures during
such period: (i) any Permitted Acquisition consummated during such period, (ii)
capital expenditures in respect of the reinvestment of Net Cash Proceeds from
Asset Sales and Recovery Events in accordance with the terms of Section
2.05(b)(iv)) during such period and (iii) capital expenditures to the extent
funded by landlord allowances. For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Consolidated
Capital Expenditures only to the extent of the gross amount of such purchase
price less the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such proceeds, as the case may be.
“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period (excluding, however, (i) any interest expense
not payable in Cash (including amortization of discount, amortization of debt
issuance costs and interest paid-in-kind or added to the existing principal
amount) and (ii) original issue discount, financing fees, including those paid
in connection with the Second Amendment and the Third Amendment, redemption
premiums and agent fees).
“Consolidated Net Leverage Ratio” means, as of the last day of any Fiscal
Quarter, the ratio of (i)(a) as of such day (and without duplication), (1) all
indebtedness of the Company and its Restricted Subsidiaries for borrowed money
including but not limited to senior bank Indebtedness, senior notes, and
Subordinated Indebtedness, (2) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (3) issued and outstanding letters of credit, bank
guaranties or similar instruments, (4) any obligation entered into after the
Third Amendment Effective Date and owed for all or any part of the deferred
purchase price of property or services (excluding (i) any such obligations
incurred under ERISA, (ii) any such obligations subject to the satisfaction of a
condition or contingency but only to the extent of the portion of such
obligations subject to such condition or contingency and only as long as such
condition or contingency has not been satisfied and (iii) renewals of any such
existing agreements), which purchase price is (A) due more than six months from
the date of incurrence of the obligation in respect thereof or (B) evidenced by
a note or similar written instrument, (5) all obligations in respect of
Disqualified Equity, (6) all Indebtedness secured by any Lien on any property or
asset owned or held by the Company or any of its Restricted Subsidiaries
regardless of whether the Indebtedness secured thereby shall have been assumed
by the Company or such Restricted Subsidiary or is nonrecourse to the credit of
the Company or such Restricted Subsidiary (excluding insurance premium
financing) and (7) Contingent Obligations consisting of guarantees by the
Company and its Restricted Subsidiaries in respect of the foregoing obligations
of another Person, minus (b) all unrestricted Cash or Cash Equivalents of the
Company and its Restricted Subsidiaries in an amount not to exceed $12,500,000
(which unrestricted Cash and Cash Equivalents shall be deemed to include all
Cash and Cash Equivalents that are subject to the Liens created by or pursuant
to this


4

--------------------------------------------------------------------------------





Agreement and the Loan Documents but no other Liens other than Permitted
Encumbrances) to (ii) Consolidated Adjusted EBITDA for the consecutive four
Fiscal Quarters ending on such day.
“Pro Forma Basis” means, with respect to compliance with any test or covenant
hereunder, compliance with such test or covenant after giving effect to (i) any
Permitted Acquisition or Investment permitted by Section 8.03(e) or Section
8.03(j), (ii) any Asset Sale of a Restricted Subsidiary or operating entity for
which historical financial statements for the relevant period are available,
(iii) any incurrence of Indebtedness under Section 8.01(f) or Contingent
Obligation under Section 8.04(f) and any repayment of Indebtedness, or (iv) the
designation of any Restricted Subsidiary as an Unrestricted Subsidiary or the
designation of an Unrestricted Subsidiary as a Restricted Subsidiary (including
pro forma adjustments arising out of events which are directly attributable to
the proposed Permitted Acquisition, Investment, Asset Sale or incurrence of
Indebtedness or Contingent Obligation or repayment of Indebtedness, are
factually supportable, are expected to have a continuing impact, and are
otherwise satisfactory to the Required Lenders or are consistent with the
definition of Consolidated Adjusted EBITDA, as certified by a Financial Officer
of the Company) using, for purposes of determining such compliance, the
historical financial statements of all entities or assets so acquired or sold
and the consolidated financial statements of the Company and its Restricted
Subsidiaries, which shall be reformulated as if such Permitted Acquisition,
Investment, Asset Sale or designation, and all other Permitted Acquisitions,
Investments, Asset Sales and designations that have been consummated during the
period, and any Indebtedness, Contingent Obligations or other liabilities to be
incurred or repaid in connection therewith had been consummated and incurred or
repaid at the beginning of such period (and if such Indebtedness to be incurred
bears interest at a floating rate of interest, it shall have an implied rate of
interest for the applicable period for purposes of this definition determined by
utilizing the rate which is or would be in effect with respect to such
Indebtedness as at the relevant date of determination).
(b)The following new definitions are hereby added to Section 1.01 of the
Existing Credit Agreement in the appropriate alphabetical order to read as
follows:


“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.     
“Consolidated Cash-on-Hand” has the meaning specified in Section 7.13.
“Designated Asset Sale” means the disposition of noncore businesses or
Subsidiaries of Provide Commerce, Inc.
“Third Amendment” means that certain Third Amendment to Credit Agreement, dated
as of the Third Amendment Effective Date, by and among the Borrowers, the
Guarantors party thereto, the Lenders party thereto, and the Administrative
Agent.
“Third Amendment Effective Date” means May 31, 2018.
(c)Section 1.03(b) of the Existing Credit Agreement is hereby amended by adding
the following sentences at the end thereof:


5

--------------------------------------------------------------------------------





Notwithstanding any other provision contained herein, the definitions set forth
in this Agreement and any financial calculations required by this Agreement
shall be computed to exclude any change to lease accounting rules from those in
effect on the Closing Date pursuant to Financial Accounting Standards Board
Accounting Standards Codification 840 (Leases) and other related lease
accounting guidance as in effect on the date hereof.
(d)Section 2.05(b)(iv) of the Existing Credit Agreement is hereby amended to
read as follows:
(iv)    Asset Sales and Recovery Events. The Company shall prepay the Term Loan
(ratably to the remaining principal amortization payments, including the final
payment on the Maturity Date) in an aggregate amount equal to 100% of the Net
Cash Proceeds received by the Company or any Restricted Subsidiary from all
Asset Sales (other than (A) any Assets Sale (or series of related Asset Sales)
the Net Cash Proceeds of which do not exceed $5,000,000, (B) the Designated
Asset Sale and (C) Asset Sales permitted by Sections 8.07(c), (f), (g), (i),
(j), (k), (l), (m), (n), and (o)) and Recovery Events (other than any Recovery
Event the Net Cash Proceeds of which do not exceed $5,000,000), in each case, to
the extent such Net Cash Proceeds are not reinvested in assets (excluding
current assets as classified by GAAP) that are useful in the business of the
Company and its Restricted Subsidiaries within 180 days of the date of such
Asset Sale or Recovery Event (it being understood that such prepayment shall be
due immediately upon the expiration of such 180 day period).
(e)Section 2.05(b)(viii) of the Existing Credit Agreement is hereby amended to
read as follows:
(viii)    Limited Availability Period. Each Borrower shall immediately prepay
Revolving A Loans, Revolving B Loans and/or Swing Line Loans made to it, and/or
the Company shall Cash Collateralize the L/C Obligations, in an aggregate amount
as is necessary to cause the sum of the Total Revolving A Outstandings plus the
Outstanding Amount of all Revolving B Loans to not exceed (A) during the period
from and including May 31, 2018 through and including September 30, 2018,
$150,000,000, (B) during the period from and including October 1, 2018 through
and including December 31, 2018, $175,000,000, and (C) during the period from
and including January 1, 2019 through and including the Maturity Date,
$150,000,000.
(f)A new Section 2.05(b)(ix) is hereby added to the Existing Credit Agreement to
read as follows:
(ix)    Designated Asset Sale. Immediately following the Designated Asset Sale,
the Company shall prepay the Term Loan (to the remaining principal payments in
inverse order of maturity) in an aggregate amount equal to 100% of the Net Cash
Proceeds received by the Company or any Restricted Subsidiary from the
Designated Asset Sale.
(g)Section 5.02(e) of the Existing Credit Agreement is hereby amended to read as
follows:
(e)    Such Credit Extension (i) would not require the Borrowers to make
mandatory prepayments of the Loans or Cash Collateralize Letters of Credit
pursuant to


6

--------------------------------------------------------------------------------





Section 2.05(b)(viii) or (ii) after giving effect to the proposed use of
proceeds thereof, would not cause Consolidated Cash-on-Hand to exceed
$40,000,000.
(h)The following sentence is hereby added at the end of Section 7.10 of the
Existing Credit Agreement:


The Company shall, and shall cause the Guarantors to, use commercially
reasonable efforts to obtain deposit account control agreements with respect to
deposit accounts identified by the Administrative Agent from time to time.
(i)A new subclause (iii) is hereby added to Section 2.09(b) of the Existing
Credit Agreement to read as follows:
    
(iii)    The Company shall pay to the Administrative Agent, for the account of
each Lender in accordance with its Applicable Percentage, a fee in Dollars equal
to the product of (A) (1) during the period from October 1, 2018 through and
including December 31, 2018, 0.125% per annum and (2) during the period on and
after January 1, 2019, 0.25% per annum times (B) the actual daily amount of the
Aggregate Revolving A Commitments, the Aggregate Revolving B Commitments and the
Outstanding Amount of the Term Loan; provided, however, solely for purposes of
this subsection (iii), during the period from and including January 1, 2019
through and including the Maturity Date, the combined actual daily amount of the
Aggregate Revolving A Commitments and the Aggregate Revolving B Commitments
shall collectively be deemed to be the lesser of (x) the actual amount thereof
and (y) $150,000,000. Such fee shall be due and payable quarterly in arrears on
the last Business Day of each June, September, December and March, commencing
with the first such date to occur after the Third Amendment Effective Date, and
on the Maturity Date.
(j)Section 7.01(c) of the Existing Credit Agreement is hereby amended to read as
follows:


(c)    Year-End Financials: as soon as available and in any event within 90 days
after the end of each Fiscal Year, (i) the consolidated balance sheets of the
Company and its Subsidiaries and the related consolidated statements of income
and cash flows of the Company and its Subsidiaries for such Fiscal Year, setting
forth in each case in comparative form the corresponding figures for the
previous Fiscal Year, all in reasonable detail and certified by a Financial
Officer of the Company that they fairly present, in all material respects, the
financial condition of the Company and its Subsidiaries as at the dates
indicated and the results of their operations and their cash flows for the
periods indicated and (ii) in the case of such consolidated financial
statements, a report thereon of Deloitte LLP or other independent certified
public accountants of recognized national standing selected by the Company,
which report shall be unqualified (other than a qualification with respect to
the Maturity Date of this Agreement), but may contain a “going concern”
explanatory paragraph concerning the ability of the Company and its Subsidiaries
to continue as a going concern as a result of the Maturity Date of this
Agreement, and shall state that such consolidated financial statements fairly
present, in all material respects, the consolidated financial position of the
Company and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated in conformity with
GAAP applied on a basis consistent with prior years (except as otherwise
disclosed in such financial statements) and that the examination by such
accountants in connection with


7

--------------------------------------------------------------------------------





such consolidated financial statements has been made in accordance with
generally accepted auditing standards; provided, however, in addition to the
foregoing, with respect to the Fiscal Year ending December 31, 2018, the Company
shall provide preliminary drafts of the required year-end financial statements
(together with a Compliance Certificate calculated using the information
therefrom) no later than February 28, 2019;


(k)Section 7.12(b) of the Existing Credit Agreement is hereby amended to read as
follows, and new Sections 7.12(c) and 7.12(d) are hereby added to the Existing
Credit Agreement to read as follows:


(b)    Commencing on April 19, 2018 and on a weekly basis thereafter (no later
than Thursday close of business of each week), the Company shall provide to the
Administrative Agent, for distribution to the Lenders, a written status update
with respect to any divestiture of assets of the Company and its Subsidiaries,
which update shall be prepared by management of the Company, the Company’s legal
counsel or the Company’s sell-side advisor, if applicable. Such weekly updates
shall be subject to the confidentiality provisions of this Agreement in all
respects and the Company shall not be required to disclose any information that
would violate obligations of the Company or any of its Affiliates set out in any
confidentiality agreements related to such divesture. In addition, at the
request of the Administrative Agent, the Company and/or its sell-side advisor
will participate in conference calls with the Lenders to discuss the foregoing.
(c)    The Loan Parties shall deliver to the Administrative Agent (for
distribution to the Lenders):
(i)    commencing on June 7, 2018 and continuing on every fourth week
thereafter, a 13-week cash flow forecast (“Budget”), in form and detail
reasonably acceptable to the Administrative Agent, which forecast shall detail
all sources and uses of cash on a weekly basis; and
(ii)    commencing June 14, 2018, on the fourth Business Day of each week
following the end of each week set forth in the Budget, in form and detail
reasonably acceptable to the Administrative Agent, a report that sets forth for
the immediately preceding week, and cumulatively, a comparison of the Company’s
actual cash receipts for, cash disbursements for, and availability under the
Revolving Commitments as of the end of, such week to the Company’s projected
cash receipts for, cash disbursements for, and availability under the Revolving
Commitments as of the end of, such week as set forth in the Budget (the
“Variance Report”).
(d)    Promptly following any request therefor, the Loan Parties shall deliver
all information and documentation reasonably requested by the Administrative
Agent or any Lender for purposes of compliance with applicable “know your
customer” requirements under the PATRIOT Act, the Beneficial Ownership
Regulation or other applicable anti-money laundering laws.
(l)Article VII of the Existing Credit Agreement is hereby amended to add a new
Section 7.13 immediately following Section 7.12 of the Existing Credit Agreement
to read as follows:


7.13    Maximum Cash-on-Hand.


8

--------------------------------------------------------------------------------





If at any time Consolidated Cash-on-Hand exceeds $40,000,000 for any three
consecutive Business Day period thereafter, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders, an amount equal to the
amount by which (x) Consolidated Cash-on-Hand exceeds (y) $40,000,000 as of the
close of business on such third Business Day.  These payments shall be applied
to the outstanding Revolving Loans and Swing Line Loans in a manner consistent
with Section 2.05(a).  The amount of any such payment shall be certified by the
Company to the Administrative Agent on the applicable payment date in a form
reasonably acceptable to the Administrative Agent. For purposes hereof,
“Consolidated Cash-on-Hand” means, as of any day, the sum of the amount of all
cash and Cash Equivalents of the Company and its Restricted Subsidiaries, on a
consolidated basis, less the amount of any payments which have been issued by
the Company and its Restricted Subsidiaries, but which have not yet cleared
their respective accounts.
(m)Section 8.01(b) of the Existing Credit Agreement is hereby amended to read as
follows:
(b)    Contingent Obligations consisting of guarantees with respect to
Indebtedness permitted by this Section 8.01; provided that if such Contingent
Obligation is a guarantee of Indebtedness by the Company or a Guarantor of
Indebtedness of a Restricted Subsidiary that is not a Guarantor, no such
Contingent Obligation may be incurred after the Third Amendment Effective Date;
(n)Section 8.01(j) of the Existing Credit Agreement is hereby amended to read as
follows:
(j)    [reserved]; and
(o)Section 8.03(e) of the Existing Credit Agreement is hereby amended to read as
follows:
(e)    with the prior written consent of the Required Lenders, the Company and
its Restricted Subsidiaries may make Permitted Acquisitions;
(p)Section 8.03(j) of the Existing Credit Agreement is hereby amended to read as
follows:
(j)    [reserved];
(q)Section 8.04(g) of the Existing Credit Agreement is hereby amended to read as
follows:
(g)    other Contingent Obligations incurred prior to the Third Amendment
Effective Date;
(r)Sections 8.05(c) and 8.05(g) of the Existing Credit Agreement are hereby
amended to read as follows:
(c)    [reserved];
(g)    [reserved];


9

--------------------------------------------------------------------------------





(s)Section 8.06 of the Existing Credit Agreement is hereby amended to read as
follows:


8.06    Financial Covenants.
(a)Maximum Consolidated Net Leverage Ratio. The Company shall not permit the
Consolidated Net Leverage Ratio as of the last day of the most recently ended
Fiscal Quarter ending on the dates set forth below to exceed the correlative
ratio indicated for such Fiscal Quarter (or period including such Fiscal
Quarter):
 
March 31
June 30
September 30
December 31
2018
N/A
6.25 to 1.0
6.25 to 1.0
3.75 to 1.0
2019
2.75 to 1.0
2.50 to 1.0
3.50 to 1.0
N/A

(b)    Minimum Consolidated Fixed Charge Coverage Ratio. The Company shall not
permit the Consolidated Fixed Charge Coverage Ratio as of the last day of the
most recently ended Fiscal Quarter ending on the dates set forth below to be
less than the correlative ratio indicated for such Fiscal Quarter (or period
including such Fiscal Quarter):
 
March 31
June 30
September 30
December 31
2018
N/A
0.70 to 1.0
0.70 to 1.0
1.10 to 1.0
2019
1.35 to 1.0
1.65 to 1.0
1.75 to 1.0
N/A



(t)Section 8.07(b) of the Existing Credit Agreement is hereby amended to read as
follows:
(b)    the Designated Asset Sale; provided that the Loan Parties shall have
obtained the prior written consent of the Required Lenders (which consent may be
conditioned on, among other things, adjustments to the maximum Consolidated Net
Leverage Ratio permitted under Section 8.06(a) and reducing the Revolving
Commitments to account for the impact of the Designated Asset Sale);
(u)Article VIII of the Existing Credit Agreement is hereby amended to add a new
Section 8.14 immediately following Section 8.13 of the Existing Credit Agreement
to read as follows:
8.14    Capital Expenditures.
The Company shall not, and shall not permit any of its Restricted Subsidiaries
to, permit the aggregate amount of Consolidated Capital Expenditures to be
greater than (i) $28,000,000, for the most recently ended period of two Fiscal
Quarters ending on June 30, 2018, (ii) $38,000,000 for the most recently ended
period of three Fiscal Quarters ending on September 30, 2018, (iii) $42,000,000
for the most recently ended period of four Fiscal Quarters ending on December
31, 2018, (iv) $42,000,000 for the most recently ended period of four Fiscal
Quarters ending on March 31, 2019, and (v) $40,000,000 for the most recently
ended period of four Fiscal Quarters ending on June 30, 2019.
4.    Effectiveness; Conditions Precedent. This Amendment shall be and become
effective as of date hereof when all of the conditions set forth in this Section
4 shall have been satisfied.


10

--------------------------------------------------------------------------------





(a)    Execution of Counterparts of Amendment. The Administrative Agent shall
have received counterparts of this Amendment, which collectively shall have been
duly executed on behalf of each of each Borrower, each Guarantor, the
Administrative Agent and the Required Lenders.
(b)    Opinions of Counsel. The Administrative Agent shall have received
favorable opinions of legal counsel to the Borrowers and the Guarantors,
addressed to the Administrative Agent and each Lender, dated as of the date
hereof, and in form and substance reasonably satisfactory to the Administrative
Agent.
(c)    Organization Documents, Resolutions, Etc. The Administrative Agent shall
have received the following, in form and substance satisfactory to the
Administrative Agent:
(i)    copies of the Organization Documents of each U.S. Loan Party certified to
be true and complete as of a recent date by the appropriate Governmental
Authority of the state or other jurisdiction of its incorporation or
organization, where applicable, and certified by a secretary or assistant
secretary of such U.S. Loan Party to be true and correct as of the date hereof
(or a certification that such Organization Documents have not been amended since
the Second Amendment Effective Date);
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each U.S. Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Amendment and the other Loan
Documents to which such U.S. Loan Party is a party (or, with respect to
incumbency certificates, a certification that the Responsible Officers listed on
the incumbency certificates delivered on the Second Amendment Effective Date
have not changed);
(iii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each U.S. Loan Party is duly organized or
formed, and is validly existing, in good standing and qualified to engage in
business in its state of organization or formation; and
(iv)    in relation to the UK Borrower, (A) a copy of a resolution of the board
of directors of the UK Borrower (1) approving the terms of, and the transactions
contemplated by, this Amendment and resolving that it execute this Amendment,
(2) authorizing a specified person or persons to execute this Amendment on its
behalf, and (3) authorizing a specified person or persons, on its behalf, to
sign and/or dispatch all documents and notices to be signed and/or dispatched by
it under or in connection with this Amendment; (B) a certificate of the UK
Borrower (signed by a director) confirming that the constitutional documents and
resolution of the board of directors of the UK Borrower are correct, complete
and in full force and effect as at a date no earlier than the date of this
Amendment; and (C) copies of the Organization Documents of the UK Borrower (or a
certification that such Organization Documents have not been amended since the
Second Amendment Effective Date).
(d)    KYC; Beneficial Ownership Certification. Upon the reasonable request of
any Lender made at least five days prior to the Closing Date, the Company shall
have provided to such Lender, and such Lender shall be reasonably satisfied
with, the documentation and other information so requested in connection with
applicable “know your customer” and anti-money-


11

--------------------------------------------------------------------------------





laundering rules and regulations, including, without limitation, the PATRIOT
Act. If any Borrower qualifies as a “legal entity customer” under the Beneficial
Ownership Regulation, such Borrower shall deliver to the Administrative Agent
and the Lenders, a Beneficial Ownership Certification in relation to such
Borrower    
(e)    Fees. The Company shall have paid to the Administrative Agent, for its
own account and for the account of the Lenders executing this Amendment, as
applicable, all fees required to be paid in connection with this Amendment.
5.    Expenses. The Loan Parties agree to reimburse the Administrative Agent for
all reasonable documented out-of-pocket costs and expenses of the Administrative
Agent in connection with the preparation, execution and delivery of this
Amendment, including without limitation the (a) reasonable documented fees and
expenses of Moore & Van Allen PLLC, and (b) the fees and expenses of FTI
Consulting, Inc.
6.    Ratification; Acknowledgment. Each Loan Party acknowledges and consents to
the terms set forth herein and agrees that this Amendment does not impair,
reduce or limit any of its obligations under the Loan Documents, as amended
hereby. This Amendment is a Loan Document.
7.    Representations. Each Loan Party represents and warrants as follows:
(a)    It has taken all necessary action to authorize the execution, delivery
and performance of this Amendment.
(b)    This Amendment has been duly executed and delivered by such Loan Party
and constitutes its legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
applicable Debtor Relief Laws and (ii) general principles of equity (regardless
of whether such enforceability is considered in a proceeding at law or in
equity).
(c)    The execution and delivery of this Amendment does not violate, contravene
or conflict with any provision of its Organization Documents.
(d)    The Obligations are not subject to any offsets, defenses or
counterclaims.
(e)    Except for the Acknowledged Defaults, no Default exists on and as of the
date of this Amendment.
(f)    After giving effect to this Amendment, the representations and warranties
set forth in Article VI of the Credit Agreement are true and correct in all
material respects (or if such representation and warranty is qualified by
materiality or Material Adverse Effect, it shall be true and correct) as of the
date hereof unless they specifically refer to an earlier date, in which case
they shall be true and correct in all material respects (or if such
representation and warranty is qualified by materiality or Material Adverse
Effect, it shall be true and correct) as of such earlier date.
(g)    As of the Third Amendment Effective Date, the information included in the
Beneficial Ownership Certification is true and correct in all respects.
8.    Lender Representations, Warranties and Covenant. Each Lender party hereto
represents and warrants that, after giving effect to this Amendment, the
representations and warranties of such


12

--------------------------------------------------------------------------------





Lender set forth in Section 10.12 of the Credit Agreement are true and correct
as of the date of this Amendment. Each Lender party hereto hereby agrees to
comply with the covenants applicable to such Lender set forth in Section 10.12
of the Credit Agreement.
9.    Successors and Assigns; No Third Party Beneficiaries. This Amendment shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns. No other Person shall have or be entitled to
assert rights or benefits under this Amendment.
10.    Headings. The headings of the sections hereof are provided for
convenience only and shall not in any way affect the meaning or construction of
any provision of this Amendment.
11.    Severability. If any provision of this Amendment is held to be illegal,
invalid or unenforceable, (a) the legality, validity and enforceability of the
remaining provisions of this Amendment shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
12.    Acknowledgment of Guarantors. The Guarantors acknowledge and consent to
all of the terms and conditions of this Amendment and agree that this Amendment
and any documents executed in connection herewith do not operate to reduce or
discharge the Guarantors’ obligations under the Credit Amendment or the other
Loan Documents.
13.    Release. In consideration of the agreements of the Administrative Agent
and the Required Lenders set forth in this Amendment, the Loan Parties hereby
release and forever discharge the Administrative Agent, each L/C Issuer, the
Swing Line Lender, the Lenders and the Administrative Agent’s, each L/C
Issuer’s, the Swing Line Lender’s and each Lender’s respective predecessors,
successors, assigns, officers, managers, directors, employees, agents,
attorneys, representatives and affiliates (collectively, the “Lender Group”)
from any and all claims, counterclaims, demands, damages, debts, suits,
liabilities, actions and causes of action of any nature whatsoever, in each case
to the extent arising in connection with any of the Loan Documents through and
including the Third Amendment Effective Date, whether arising at law or in
equity, whether known or unknown, whether liability be direct or indirect,
liquidated or unliquidated, whether absolute or contingent, foreseen or
unforeseen, and whether or not heretofore asserted, which any of the Loan
Parties may have or claim to have against any member of the Lender Group.
14.    No Actions, Claims. Each Loan Party represents, warrants, acknowledges
and confirms that, as of the date hereof, it has no knowledge of any action,
cause of action, claim, demand, damage or liability of whatever kind or nature,
in law or in equity, against any member of the Lender Group arising from any
action by such Persons, or failure of such Persons to act, under or in
connection with any of the Loan Documents.
15.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other secure electronic
format (.pdf) shall be effective as an original.
16.    GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NEW YORK.


13

--------------------------------------------------------------------------------





[remainder of page intentionally left blank]


14

--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Amendment to be duly
executed and delivered as of the date first above written.
COMPANY:            FTD COMPANIES, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
UK BORROWER:
INTERFLORA BRITISH UNIT,

a company incorporated under the Laws
of England & Wales
By: /s/ Rhys J. Hughes                        
Name: Rhys J. Hughes
Title: Director
GUARANTORS:        FLORISTS’ TRANSWORLD DELIVERY, INC.,
a Michigan corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD GROUP, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer




--------------------------------------------------------------------------------




FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE COMMERCE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer
SINCERELY INCORPORATED,
a Delaware corporation
By: /s/ Steven Barnhart                         
Name: Steven Barnhart
Title: Executive Vice President, Chief Financial Officer and Treasurer






--------------------------------------------------------------------------------




ADMINISTRATIVE
AGENT:            BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Anthony W. Kell                        
Name: Anthony W. Kell
Title: Vice President




--------------------------------------------------------------------------------




LENDERS:            BANK OF AMERICA, N.A.,
as a Lender, L/C Issuer and Swing Line Lender
By: /s/ Lindsay Gray                        
Name: Lindsay Gray
Title: Senior Vice President






--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Tracie D. Plummer                    
Name: Tracie D. Plummer
Title: Director






--------------------------------------------------------------------------------




BMO HARRIS BANK N.A.,
as a Lender
By: /s/ L. M. Junior Del Brocco                
Name: L. M. Junior Del Brocco
Title: Senior Vice President














--------------------------------------------------------------------------------




BANK OF MONTREAL,
as a Lender
By: /s/ L. M. Junior Del Brocco                
Name: L. M. Junior Del Brocco
Title: Senior Vice President




--------------------------------------------------------------------------------




COMPASS BANK,
as a Lender
By: /s/ Jeffrey Bork                        
Name: Jeffrey Bork
Title: Senior Vice President






--------------------------------------------------------------------------------




PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Terry A. Graffis                        
Name: Terry A. Graffis
Title: Vice President






--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Joanna London                        
Name: Joanna London
Title: Vice President






--------------------------------------------------------------------------------




MUFG UNION BANK, N.A.,
as a Lender
By: /s/ Christine Howatt                        
Name: Christine Howatt
Title: Authorized Signatory






--------------------------------------------------------------------------------




REGIONS BANK,
as a Lender
By: /s/ Arthur E. Cutler                        
Name: Arthur E. Cutler
Title: Senior Vice President






--------------------------------------------------------------------------------




FIRST BANK OF HIGHLAND PARK,
as a Lender
By: /s/ Lynn M. Rosinsky                    
Name: Lynn M. Rosinsky
Title: Senior Vice President






--------------------------------------------------------------------------------




FCS Commercial Finance Group, for AgCountry Farm Credit Services, PCA,
as a Lender
By: /s/ Warren Shoen                        
Name: Warren Shoen
Title: Senior Vice President






--------------------------------------------------------------------------------




COMPEER FINANCIAL, PCA successor to 1st FARM CREDIT SERVICES, PCA,
as a Lender
By: /s/ Corey J. Waldinger                    
Name: Corey J. Waldinger
Title: Director, Capital Markets










